 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDHydro-MoldingCompany, Inc.andAluminumTRIAL EXAMINER'S DECISIONWorkers International Union,AFL-CIO. Case3-CA-3783June 19, 1970DECISION AND ORDERBY MEMBERS FANNING, MCCULLOCH, AND JENKINSOn March 23, 1970, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin certain unfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.He further found thatRespondent had not engaged in other unfair laborpractices alleged in the complaint and recom-mended that such allegations be dismissed. Respon-dent filed timely exceptions, and a brief in supportthereof, to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theDecision, the exceptions and the brief, and the en-tire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the Board herebyadopts as its Order the Recommended Order of theTrialExaminer, and orders that Respondent,Hydro-Molding Company, Inc., Plattsburgh, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Ex-aminer's Recommended Order.'Respondent's exceptions directed to the credibility resolutions of theTrial Examiner are without merit The Board will not overrule the Trial Ex-aminer's resolutions as to credibility unless a clear preponderance of allrelevant evidence convinces us that they are incorrect On the entirerecord, such a conclusion is not warranted hereinStandardDry WallProducts,Inc,91 NLRB 544, enfd 188F 2d 362 (C A 3)'The Respondent has not filed exceptions to several of the findings ofviolations of Section 8(a)( I) made by the Trial Examiner,and the GeneralCounsel has not filed exceptions to the Trial Examiner's recommendeddismissal of two 8(a)( 1) allegationsWe adopt the Trial Examiner's con-clusions on these mattterspro formaARTHUR M. GOLDBERG, Trial Examiner: Basedupon an amended charge filed on June 3, 1969,1 bytheAluminumWorkers InternationalUnion,AFL-CIO (herein called the Union or the ChargingParty), the complaint herein issued on July 11 al-leging that Hydro-Molding Company, Inc. (hereincalledHydro, the Company, or the Respondent),violated Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended (herein called theAct). The alleged 8(a)(1) conduct consisted of in-terrogation of employees concerning their unionmembership and activities on various dates in Apriland May; interrogation of employees concerningunionmembership and desires by means ofquestions on its employment application form;threats on various dates in April, May, and June ofdischarge and other reprisals if employees becameor remained members of the Union; a promise ofeconomic benefit, made on or about April 1, if theemployees refrained from union activity; thepromise and grant of wage increases and otherbenefits on or about March 24 if the employeesrefrained from union activity and to induce them todo so; and creating the impression of surveillanceof union activity. The putative 8(a)(3) violationsconsisted of the transfer of Stephen Micanko with aresulting reduction in hours of employment and hissubsequent discharge on June 2, all because of hisunion activity. Respondent's answer filed on July18 denied all asserted violations of the Act. Theanswer stated that the employment questionnairehad been in use for 18 years and that many em-ployeeswho had affirmatively answered thequestionsconcerningunionmembershipandwillingness to join a union had been hired by theCompany. Hydro admitted granting the wage in-crease but asserted that this was done pursuant to apromise made to the employees as a matter of long-standing company policy. As to Micanko, theanswer admitted his transfer and discharge butclaimed that both actions were for cause as thereto-fore stated to the Regional Office in the Company'sstatement of position served in answer to theoriginal charge. A copy of that statement of posi-tion was attached to the answer.A first amendment to the complaint issued onAugust 27 alleged further acts of interrogation andthreats of reprisal for union activity. An answer tothe complaint amendment, filed on August 29, de-nied all allegations of violation set forth in theamendment.A second amendment to the complaint issued onOctober 10 alleged that the Company further vio-lated Section 8(a)(1) of the Act by posting a noticein the plant on or about September 10 creating asuggestion box and employee review committee toiThe original charge was filed on May 26, 1969 Unless otherwise notedall dates herein weie in 1969183 NLRB No. 72 HYDRO MOLDING COMPANY615handle employee grievances.This amendment wasanswered by Respondent on October 13 with adenial that the conduct set forth in the amendment"constituted an unfair labor.practice in any way,shape,form or manner."All partiesparticipated in the hearing in Platts-burgh, New York, on October 22 and 23, andwere afforded full opportunity to be heard, to in-troduce evidence,to examine and cross-examinewitnesses,and to present oral argument.Oral argu-ment was waived and briefs were filed by GeneralCounsel and the Respondent.Based upon the entire record' in the case, my ob-servation of the witnesses and their demeanor, andmy reading of the briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTHydro-Molding Company, Inc., a New York cor-poration, with its principal office and place of busi-ness in Plattsburgh, New York, is engaged in themanufacture, sale, and distribution of custommolded plastic parts and related products.Annually in the course and conduct of its busi-ness operations Respondent purchases and hasdelivered directly to its Plattsburgh plant frompoints outside the State of New York goods andmaterials valued in excess of $50,000. Additionally,the Respondent annually manufactures, sells, andships from its Plattsburgh plant to points outsidethe State of New York products valued in excess of$50,000.The complaint alleged, Respondent admitted,and I find that Respondent is and has been at alltimes material herein an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and meets the Board's standards for as-sertion of its jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDAluminumWorkersInternationalUnion,AFL-CIO,isand has been at all times materialherein a labor organization within the meaning ofSection 2(5) of the Act.111.THE UNFAIR LABOR PRACTICESA. The Organizing CampaignThe Union's campaign to organize Respondent'semployees began about February 24 under thedirection of Ernest J. LaBaff, an International vicepresident of the Charging Party. LaBaff visited em-ployees at their homes, talked to them about theUnion, and solicited their signatures to authoriza-tion cards. In these conversations LaBaff asked ifthe employees knew of any fellow workers whomight be interested in helping the Union. Thesetalks led LaBaff to Stephen Micanko.3LaBaff and Micanko first met at the latter's homeon March 19 at which time Micanko signed a unioncard and agreed to solicit for the Union among theemployees.The Union filed its petition for election on April21.' The Union held its first meeting for the em-ployees on April 24.The hearing on the Union's petition was held onMay 13. The Company claimed that Micanko was asupervisor.Micanko testified as to his own statusand that of other company employees. In the Deci-sion and Direction of Election issued on June 4Micanko was found to be an employee within themeaning of the Act and eligible to vote.The first election was held on July 2. Thirty-ninevotes were cast against union representation, 37employees favored the Union, and there were 6challenged ballots. Resolution of the challenges onSeptember 6 yielded three more votes against theUnion.Following union objections to the conduct of thefirst election, a second election was run on October20, at which time 43 employees were against theUnion, 38 voted yes, and there were 7 challengedballots.Prior to the present organizing campaign therehad been at least five representation elections con-ducted at the Company.'B.The March Promise and Grant of a WageIncrease1.The increase is promised and paidOn April 10 the Company granted a wage in-crease to all employees ranging from 10 to 25 centsper hour.Early in the year most employees had signed apetition asking for a meeting to present a demandfor increased wages and other benefits. On March17 the Company assembled its workforce for ameeting which was addressed by Mark A. Rabin,Respondent's vice president and general manager.Rabin told the employees that the Company'searnings figures for the preceding year warranted awage increase which would be effective in April .62General Counsel filed a motion with his brief to correct certain inadver-tent errors in the stenographic record herein Respondent also requestedcorrection of an inadvertent error Neither party has opposed the other'srequestAccordingly, an Order Correcting Transcript is attached heretoand issued as of the date of this Decision ordering the corrections sorequested [omitted from publication]' Testimony of LaBaff'Case 3-RC-465IsTestimony of Company President Sol Levites6 Employee Lucy Kramer, alone among the witnesses, testified thatRabinalso announced that employees with 10 years of service wouldreceive a third week of vacation There was no evidence adduced that addi-tional vacation benefits were ever institutedAccordingly, I find thatGeneral Counsel has failed to establish that this additional benefit waspromised or granted 616DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployees Kramer and Rita Roberts crediblytestified that while speaking Rabin held a unionhandbill on the subject of security and told the em-ployees there was nothing in the union pamphletthat the Company could not give them.Rabin toldthe employees that security for the Company andemployees came from Hydro's ability to fill orderson time and the quality of the work produced.Rabin testified that it was company policy to talkto the employees several times a year and that pur-suant to this procedure the toolroom employeeshad been assembled late in 1968,told that theCompany would review the year's results afterreceiving the figures from the accountant,and thatawage increase would be forthcoming if theeconomic factors were favorable.At the March 17meeting, Rabin told the employees that the figureshad just been received or would be received shortlyand that it looked as if the Company should be ableto put the wage increase in effect in the early partof April.Rabin claimed to have told the employeesat the March meeting there would be a wage reviewat the end of 6 months and that if the economicconditionswere favorable and the Company'sresultswere better than they had been in thepreceding year,another wage increase would begiven.Margaret Hobbs,a former employee who volun-tarily left Hydro's employ shortly before the hear-ing herein,testified that while she had not attendedthe toolroom employee meeting in December 1968atwhich management promised a wage increase,she had heard about that meeting shortly before theMarch 17 meeting of the entire working force.Hobbs testified that she did not hear Rabin saythere would be another wage increase in Octoberbut added,"We had a couple of pressers [sic] thatkept going off and on.And some of us couldn'thear everything that was said."LucyKramer de-nied that Rabin said anything about another raiseafter 6 months.2.Conclusions and findingsThe complaint alleged that"Respondent ... onor about March 24 ... offered, promised, andgranted to its employees wage increases, increasedvacations,and other benefits...if they refrainedfrom becoming or remaining members of theUnion,or giving any assistance or support to it, orin order to induce them to do so." I shall recom-mend dismissal of this allegation of the complaint.Rabin'suncontroverted testimony establishesthat in December 1968 the Company had an-nounced to the toolroom employees that a wage in-crease would probably be granted after a review ofthe operating figures for 1968. While there was nodirect corroboration of Rabin'saccount of thatmeeting, Hobbs testified that she had heard abouttheDecember meeting before the March 17 an-nouncement of the wage increase.The March 17meeting came about in part as a result of an em-ployee petition for higher wages and other benefits,but it appears that the petition circulated in theplant before the advent of the Union's organizingcampaign.Although Icredit employee testimonythatRabin had in his possession a union handbill onthe subjectof securityand told the employees thatsecurity wouldcome to them and the Company as aresult of qualityproduction and the meeting ofcustomer demands in a timely fashion, there is noevidencethatthe announced wage increase was inany way conditionedon abstinence from union ac-tivity orthat it was occasionedby the Union's or-ganizing campaign.Rather,the evidence indicatesthat the announcement of the wage increase onMarch17 and the subsequent grantof higher payon April10 was no more than a fulfillment of acompany commitment made in December,prior tothe advent of the Union,and that it came about inthe normal course of Respondent's operations. Ac-cordingly, I shall recommend that the complaint al-legationsthatRespondent promised and granted awage increase and other economic benefits to theemployees' if they wouldrefrain from union activi-ty or toinduce themto do so bedismissed.C. Interrogation,Threats,and the Impression ofSurveillanceGeneral Counsel called a series of witnesses totestify to conversations with company supervisorsin which Respondent's agents were alleged to havequestioned the employees about their union activi-ties and sympathies,to have threatened reprisals foradherence to the Union or to be levied in the event-theUnion succeeded in organizing the plant, and tohave made statements indicating that the Companywas maintaining surveillance of the employees'statutorily protected activities.Former employee Margaret Hobbs testified to anumber of conversations with Richard Seman, su-perintendent of a plant section.On or about April17, at her machine, Seman asked Hobbs how shefeltabout the Union, explaining he was askingbecause he had not heard her mention the Union.Hobbs told Seman she had heard things for andagainst the Union and was trying to decide for her-self which way to go. Seman replied that becausehe had worked in the past for two organized em-ployers and had suffered a reduction in pay he wasagainst the Union.Seman told Hobbs that GeneralManager Rabin could do the same thing to Hydro'semployees,take away their profit-sharing plan andinsurance,and close the plant.Seman denied sayingthat Rabin could take this action.However, Semanadmitted that he had asked employees if they were'Complaint paragraph 6(d) and (e) HYDRO MOLDING COMPANYfor or against the Union, but "only out of personalcuriosity."Employee Yvette Hebert testified that on orabout May 1 Seman asked if she was for the Union.Hebert replied that in some ways she favored theUnion and in other ways was opposed to it. Hebertasked why Seman had inquired and he replied thathe had asked the other girls on the day shift duringthe preceding week when Hebert had been on thenight shift, and now that she was on days he wasasking her.On April 25, Margaret Hobbs testified, Semancommented that she had a new boyfriend. Hobbsasked whoSemanwas referring to and Semanpointed to Stephen Micanko, saying, "Your Unionbuddy over there." Hobbs added that from time totime Semanreferred to Micanko as her boyfriend.Seman denied making such statements.Hobbs testified that on May 20, with employeeBea Hamel present,Seman told Hobbs he waswarning her that if she was heard talking about theUnion in the plant during working hours he wouldhave her brought to court. Seman told Hobbs that"his lawyer hired him to bring any girl that talkedabout the Union into court." Seman denied makingthis statement.Hamel did not testify.Some days later, on May 23, Seman asked Hobbsif she had told any lies about him. Seman explainedthat he had been called to the office "to answer toa mess of liesthat were told about him." MargaretHobbs testified that Seman declared that unionswere no good and that a union had given him a rawdeal. Seman told Hobbs that if the Union came intothe plant he would take a cut in pay and that theemployees could lose their profit-sharing plan, paidinsurance,and also take a cut in wages.Seman de-nied saying that unions were no good or that if theUnion came in the employees could lose their profitsharing and suffer a cut in pay.Hobbs testified that on July 3, the day followingthe first election, Seman commented that she wasnot wearing her union badge. Seman said he couldunderstand the employees wanting the Union formore money, but he added, "You could lose yourprofit-sharing plan." Seman suggested that Hobbsask a long-time employee how much money shehad in the profit-sharing plan. General ManagerRabin joined Hobbs and Seman at this point. Hobbsasked Rabin if he had not said that in some yearsthere might not be contributions to the profit-shar-ing plan if the money were needed for machinerepairs or new equipment. Rabin agreed that hehad said this. Hobbs then told Seman that with theUnion there would be a retirement plan whichwould be good every year. Seman left and HobbstoldRabin that all she had to lose was her in-surance. Rabin explained, Hobbs testified, that shecould only lose her interest in the profit-sharingplan if she quit the Company's employ. In histestimony Rabin denied telling Hobbs she couldlose her interest in the profit-sharing or that he had617ever spoken to her regarding her attitude towardthe Union.Seman did not address himself to thisconversation.Employee Gale Bloom testified that on or aboutMay 15,after first asking whether she would givehim an honest answer, Seman asked her if she wasfor or against the Union.Bloom replied that shewas "definitely for the Union."Seman said he wasopposed to this union of all unions and went on tosay that he knew that Micanko was indoctrinatingthe girls and that Bloom had lunched with Micankoquite a few times.Bloom denied this,pointing outthat she and Micanko had lunch periods at differenthours.Seman asked if Micanko had given Bloom aunion card to sign.Bloom explained that she hadsigned her card at home and had done so beforeMicanko signed his because the union representa-tive had asked her for Micanko's address.Duringthe conversation Seman commented that if theUnion came in he would be out of a job. Bloom de-nied that the Union would take anyone's job.Seman then said that he would hate to see Bloomleave because she was a good worker.Sometimelater Seman returned and asked Bloom to forgeteverything he had said.Employee Ingeborg Guinup testified that on May19 after she complained to Seman about the heat inthe plant he brought up the Union.Guinup askedwhat her question had to do with the Union. Semanstated that if the Union came in Guinup might haveto start with$1.65 per hour.Guinup replied thathad nothing to do with her question. Micanko'sname came into the conversation and Guinup askedwhy Seman was picking on Micanko.Seman repliedthatMicanko had started"the business with theunion"and had gone about it in a sneaky way. IfMicanko would come right out in the open and talkabout the Union,itwould be different,Seman toldGuinup.Joan Palmer, who worked for the Company for ashort period,testified that on or about May 15 Su-pervisor Ronald Provost had asked if Palmer wasfor the Union.In a second conversation some dayslater Provost told Palmer that since she rode towork with Rita Roberts he figured Palmer was forthe Union and if he determined that she supportedthe Union he would replace her. Provost generallydenied having said that anyone would lose their jobbecause of the Union.Employee Shirley Trombley testified that on orabout April 1 she went to the lunchroom to ask Su-pervisor Alphonse LaMonda what job he wantedher to do.LaMonda asked Trombley what shethought about the Union.Trombley replied that shedidn'tknowmuch about it. LaMonda toldTrombley that in the past he had received a rawdeal from a union and that if Rabin wanted to do sohe could move his machines to some other placeand drop the profit-sharing plan.LaMonda alsosaid that in the event of a strike,replacementscould be hired.Trombley testified that no one else 618DECISIONSOF NATIONALLABOR RELATIONS BOARDwas present during this conversation. ForemanRonald Provost was asked if he had heard LaMon-da make these remarks and testified that he hadnot.Trombley testified that about a month later, onor about May 7, in a second conversation, LaMon-da again said that Rabin could movehismachinesto another plant and that the employees couldpossibly lose their profit-sharing.Employee Rita Roberts testified that on May 21General Manager Rabin asked her what the Unionhad promised to make her support it. Robertsreplied that the Union had promised nothing butthat she had seen other companiesgoingunion andfelt she would like to try working under organizedconditions. Roberts testified that Rabin asked if shehad spoken to other employees who had worked ina union plantand ascertained what the union haddone for them. Rabin testified that he had heardthat Roberts was prounion and was curious as towhy she supported the Union. Rabin explained thatin the past the Company had helped Roberts withinterest-free loans when she needed money. RabintestifiedthatheaskedRoberts,"With thebackground of our history or relationship it's beenstated that you are favoring the Union. Just out ofcuriosity, tellme why." Roberts replied that shewould like to give it a try.Employee Beverly Cleland testified that on June18, Foreman Victor Killer spoke to her in his of-fice.Killer said that he had to tell the employeescertain thingsabout the Union. Killer said that ifthe Union came in they would lose their profit-shar-ing, insurance,and hospitalization, would probablyhave to payuniondues of up to $7 per month andif they went on strike he had a right to replacethem. Killer asked Cleland what the Union wouldpay the employees if they went on strike. Clelandreplied that she didn't know. Foreman Killer said,"Don't tell me you don't know this," and suggestedshe ask herunionman. Employee Leona Primardtestified that she also had a talk with Killer in hisoffice on June 18. Killer told Primard that he hadsomethings to talk about with all thegirls.Primardtestified that Killer told her that if the Union camein they would lose their profit-sharing, the em-ployees would have to pay for their own insuranceand pay union dues of $7 per month. Primard wasalso told that Killer had the right to replace strikingemployees. Neither Cleland nor Primard was cross-examined.Killer did not testify. Respondent's coun-sel recapitulated Cleland's and Primard's testimonyto Rabin and asked what instructions the generalmanagerhad given to Killer and the other foreman.Rabin replied thatusing aprinted set of guidelinesof what an employer may do in anorganizing situa-8Assuming the supervisorswere in fact instructed as to what they couldlawfully do tocombat theUnion, "It is what [the supervisor] said or did,not what hewas told to say, do, or not say or do, that counts "Hendrixtion, supplied to him by his attorney, he had told allthe foremen what they could and could not do.Ifind that the employees' testimony establishesthatRespondent's supervisors engaged in a con-certed campaign of interrogation and threats andled the employees to believe that their contactswith unionadherents were being monitored by theCompany.In reachingthis conclusion I note thatHobbs' account of Seman's interrogation on April17 is corroborated by Hebert's testimony that shewas questioned by Seman about her union sym-pathies immediately after she was transferred to hisjurisdiction, at which time he explained to Hebertthat he had previously asked the employees underhis supervisionif they were for the Union. Seman'sreference toMicanko as Hobbs' boyfriend, hisinquiry toBloomas to whether Micanko had sol-icited hersignatureto a union card and his claimthatMicanko was indoctrinating the girls plus hisaccusationto Bloom that Micanko wasorganizingfor the Union in a "sneaky" way establishesRespondent'sconviction that Micanko was in theforefront of the Union's campaignand would tendto impressthe employees with the fact that theCompany was watching their contacts with unionadherents.Rabin acknowledged that he hadquestioned Rita Roberts as to why she was support-ing the Union, thus indicating to Roberts thatHydro had knowledge of her union sympathy. Cle-land'sandPrimard'sunrebuttedtestimonyestablishesthatForemanKillersystematicallythreatened the employees under his supervisionwith loss of benefit if the Union was successful in itsorganizing campaign.8 All things considered I findthat on various dates in April, May, June, and July,Respondent interrogated and threatened its em-ployees and created the impression that their activi-ties in behalf of the Union were under surveillance,all in violation of Section 8(a)(1) of the Act.D.Union BadgesEmployee Lucy Kramer testified that on May 19she firstwore a union badge which she hadreceived at a union meeting the night before. Theunion badge, approximately 1-1/2 inches in diame-ter, bears the Union's name in smalltype and its in-itials in largeletters.Kramer testified that General Manager Rabincame to her work station and told her that it wasnot customary to wear jewelry on the job and heconsidered her union badge to be jewelry. Kramerasked if Rabin wished her to remove the union in-signia and he replied that he left that up to her.However, Rabin said that if she continued to wearthe badge she would not be covered by the Com-Manufacturing Company,Inc v NLRB ,321 F 2d100, 104 (C A 5),Texas Electric Cooperatives,160 NLRB440, 460-461,enfd in pertinentpart 398F2d722(CA 5) HYDRO MOLDING COMPANYpany's insurance. Kramer removed her badge andasked the other girls wearing union pins to do thesame.Kramer again wore her union badge on May 21.On this occasion Rabin remarked that it appearedshewas taking orders from another company.Kramer testified that Rabin said she was notcovered by the Company's insurance while wearingthe union badge and,he concluded,"Idon't wantany more charges from the Union.You can tellLaBaff that."Kramer acknowledged that the Company has arule against wearing jewelry but claimed that sheand other employees occasional)wear pins andnecklaces to work.Kramer testified that she hadnever before been asked to remove jewelry.During the morning of May 19, the first day theunion badges appeared in the plant,an antiunionemployee wore a cardboard sign suspended fromher neck by a string reading,"To hell with unions."Kramer testified that this employee entered thecompany office wearing her sign.Another employee was wearing a pin with her in-itials.Rabin testified that he told Kramer that herunion badge,pinned to her clothing,was similiar tojewelry, and might be caught in an operatingmachine.Rabin told Kramer that in the event ofsuch an accident the Company might lose its in-surance claim.Rabin stated that the Company mustprotect all employees with insurance and that underworkmen'scompensation the Company'scost isbased on its own history.Rabin testified that if a piece of metal fell into amachine it could not only damage the mold andmachine but there was also danger to the operatorof the equipment.Rabin claimed that employeeswearing necklaces,key chains,or bracelets are ad-vised to remove the articles.Kramer agreed that ifa piece of jewelry got into a machine the moldcould be ruined.Foreman Ronald Provost testified there was acompany policy that jewelry and jewelry-like itemsshould not be worn near machines,adding, "[b]utit is not enforced to the fullest extent."Iam at a loss to determine under which allega-tion of the complaint this episode involving theunion badges is supposedly encompassed. In hisbriefGeneral Counsel argues:The direction to remove the union badgeconstituted illegal interference with union ac-tivities.[Citationomitted.]The threat todeprive Kramer of her insurance for wearingthe badge also consituted an illegal threat.However, Kramer did not claim that Rabin toldher to remove the badge, rather she testified thatwhen she asked him if he wished her to remove thebadge Rabin replied that he left that up to her. Asto the alleged threat to deprive her of insurance, Icredit Rabin's explanation that he told Kramer thatthe Company was obligated to protect her with in-619surance coverage,but that a claim for an accidentarising from the union badge falling into themachinery might be disallowed and that the cost totheCompany for workmen'scompensationcoverage could rise if such an accident was on theCompany's record.Accordingly,Ifindno unlawful conduct byRespondent in connection with the union badge in-cident.E. Stephen Micanko1.BackgroundStephenMicanko began working for Hydro inMarch 1967 and was discharged on June 2. Untilsome time in July 1968 Micanko worked on the dayshift as a maintenance man under Richard Seman'ssupervision.His duties included the repair andsetup of machines for production.Setup work con-sists of placing a mold in the machine,checking themachine with the mold to determine that it is func-tioning properly,and putting the machine intoproduction.In July 1968 Micanko was transferredto the night shift at his own request. Company Pre-sident Sol Levites testified that Micanko asked forthe assignment to nights because he had purchaseda house trailer and wanted his daylight hours free toinstall it.In addition Micanko told Seman that hehad a chance to work at a filling station to makeextramoney.Seman saw no objection to thetransfer,Wensel,the night maintenance man, waswilling to switch to the day shift,and the transferwas effectuated.Micanko testified that the normal working hoursfor maintenance men was 10 hours a day and thathe had worked 10 hours per shift both before andafter his transfer to the night shift in July 1968.There is a 2-hour overlap of shifts,the night shiftstarting at 3 p.m. and the day shift ending at 5 p.m.Micanko received a wage increase of 15 centsper hour onApril 10, the day ofthe general wageincrease.Micanko first became interested in the Union onMarch 19 when LaBaff came to Micanko's home,secured an authorization card from him, and en-listedMicanko's assistance in organizing the otheremployees.Micanko took a supply of union cards,visited employees at their homes,and obtainedauthorizations for the Union.Micanko testified forthe Union at the May 13 representation hearing atwhich his own status as an employee was litigated.Micanko also gave testimony about other em-ployees whose supervisory status was in question.Ihave heretofore credited employee testimonythatSeman on a number of occasions linkedMicanko to the organizing campaign,expressed hisbelief that Micanko had initiated the organizing ef-fort, inquired about Micanko's activities in behalfof the Union, and noted his disapproval of Mican-ko's organizing tactics.Thus, on two occasions 620DECISIONSOF NATIONALLABOR RELATIONS BOARDSeman referred to Micanko as Hobbs' "Unionboyfriend," asked Bloom if Micanko had solicitedher signature to an authorization card, and toldBloom that Micanko was indoctrinating the girlsand told Guinup that Micanko was working for theUnion in a "sneaky" way.On or about May 1, about 1-1/2 weeks before theMay 13 representation hearing, Seman accusedMicanko of threatening a girl in the shop. Micankodenied the claim and asked Seman to identify theemployee involved. Seman did not answer, sayinginstead, "You're an organizer." Seman said thatRabin knew of the incident and that if Micanko de-nied it they could talk to the general manager.Micanko and Seman went to Rabin who said that ifanything was bothering Micanko they could sitdown and talk about it. Micanko said he preferredto talk outside of working hours and Rabin andMicanko met the next morning for a talk. Micankotestified that he and Rabin discussed safety hazardsin the plant, some personal gripes that Micanko hadwith other people in the plant, and Micanko's feel-ing that the women in the shop were afraid to speakup.Micanko stated that he told Rabin that it wouldbe good to have a union. Rabin asked if Micankowas soliciting for theUnionandMicankoacknowledged that he was. With this the conversa-tion ended.Rabin's version of this conversation, given duringhis direct testimony, was that it concerned Mican-ko's grievances, "a whole pile of grievances," manyof them petty. Rabin testified that he "conceivably 'askedMicanko what benefits he expected toreceive from the organizing effort. In redirecttestimony, after reading parts of his prehearing af-fidavit Rabin enlarged on his prior account of theconversation. Rabin testified that he told Micankothat his work was deteriorating and that he hadnoticed that Micanko was not paying much atten-tion to his work. Rabin noted that Micanko ap-parently had some problems and asked how hecould help Micanko. At this point Micanko listed aseries of gripes, many of them petty. Rabin testifiedthat he pointed out that Micanko was causing agreat deal more mistakes and errors than was nor-mal for a person performing his job assignment andtoldMicanko that he was capable of doing betterwork, but apparently had his mind on other things.Rabin explained to Micanko that he had permitteda machine to run under conditions which createdrejects, "he had permitted an excess of material ina number of cases to accumulate causing excessiverepair requirements and expenses involved in such.He had on a number of occasions permitteddamage to tools. And this led up to the end of Maysuch very serious damages." Rabin testified that9Rabindid not refer to this conversation in his testimony Thus, Mican-ko's testimony stands uncontradictedthis was said to Micanko in their conversation earlyinMay.2.Micanko's transfer to the day shifta.The transfer is effectuatedMicanko testified that on May 3 Rabin asked ifMicanko wished to stay on the night shift. If so, thegeneralmanager stated, Micanko would have tosign a statement to that effect. Micanko agreed todo so but Rabin never brought such a statement tohim for signature.9On May 12 Rabin complained that Micanko hadpermitted one machine to run for 3 to 4 hoursproducing bad parts and had allowed a seriousamount of overproduction on another machine.Rabin said that Micanko needed additional trainingand would be transferred to the day shift effectiveMay 19.Micanko testified that on May 16 Seman askedwhy Micanko didn't just not punch in for work thefollowing morning. Micanko asked why and Semanreplied, "You know you are going to get fired."Micanko replied that he had suspected that wouldhappen since his shift had been changed. Semanthen told Micanko that he had been instructed byRabin and Levites to "get the goods" on Micankoso that he could be fired. Seman explained that atfirstLevites had planned to "kill [Micanko] withkindness" on the day shift, but that followingMicanko's testimony at the representation hearing,the company president had determined to get rid ofhim. Seman said he would deny the conversation ifMicanko went to Rabin or Levites about it.10Micanko reported for work on the day shift onMay 19. During the day, Micanko testified, Semanasked how the organizing business was going.Micanko replied it was going well and queriedSeman about how it felt to "play G-d." Later thatday Seman asked Micanko for his key to the plantand told Micanko to punch out at 4 p.m., thus giv-ing him a 9-hour day. While on the day shift, beforehis transfer to nights in July 1968, Micanko hadworked a 10-hour day. Company President Levitestestified that Micanko worked only 9 hours per dayafter returning to days because he was no longer ina supervisory position, had fewer duties to carryhim past the normal working hours, and hadreverted to trainee status. There was no claim thatMicanko had served in a supervisory capacity be-fore going on nights in July 1968. As noted, the Re-gionalDirector in his Decision and Direction ofElection, based on testimony as to Micanko's dutieson the night shift, found that he was not a super-visor. In its statement of position in response to the1sSeman did not refer to this conversation in his testimony Micanko'stestimony stands unrebutted HYDRO MOLDINGCOMPANY621originalcharge which was attached to and made apart of its answer to the complaint, Respondentwrote:Mr. Micanko worked fewer hours on the dayshift than he did on the night shift because ofthe unavailability of foremen to train him ....May 14th"1969 Machine#C-20 #819 7,000pcs. over.May 21st 1969 Machine #B-13. 18 minutesafter 4-p.m. machines bell went off. Found ap-proximately 2 hrs. accumulation of drool onnozzle & valve which stopped machine cold.b.Seman's logbook on MicankoStarting with an entry dated May9 Seman main-tained a written record of Micanko'smalfeasenceon the job. Theseentries were madeby Seman in aspiralbound notebook referred to by CompanyPresidentLevites as a "production log book. "Levites explained that Seman used this notebook torecord jobs done and other events that had to betabulated. The first pages of the notebook are filledwith lists of dates and job numbers with brief com-ments appended thereto.Levites testified that Semancameto Rabin andhimself" and complained that he was having con-siderable difficultywithMicanko's performance.Levites describedSeman as "sortof despairing ofever doing anything successful with" Micanko.Levites testified that because Respondent had al-ready invested 2 yearsin trainingMicanko and hewas a valuable employee in many ways, he sug-gested to Seman that the foreman add to hisproduction logbooks any comments that had to dowith Micanko s job performance.Seman testified that he complained to Rabin andLevites about Micanko's failure "to take care of themachinesin a mannerwhich I considered proper"and "to be on time with the machines, to do thingson a scheduled basis."Semanoriginally testifiedthat he first observedMicanko's bad work inFebruary orMarch.He called the matter tomanagement'sattention inApril.Seman latertestified thatMicanko's bad work developed in Oc-tober 1968. At thattime,Seman stated, Micankoimproperlyset amold in a 150-ton machineresult-ing indamage to the machine. Seman testified hecannabalized a replacement part but did not reportthe incident to management. However, Seman saidhe was not in the plant when the alleged accidentoccurred but knows it had to be Micanko's faultbecause it was the only possible way it could havehappened. Later in his testimony Seman stated thathe observed Micanko doing things wrong every daysinceOctober 1968.Respondent introduced Seman's logbook intoevidence.As noted the first entry concerningMicanko is dated May 9. The log on Micanko readsas follows:May 9th 1969 Machine #B-13 Running10020 Ran Shorts & Flash from 5 pm to 8 pm(1box full) which had to be hand sorted toremove good pcs.Seman placed the conversationin AprilThe logshows the dateMay 14 crossed out and no other date sub-May 28th 69 Steve was told on May 27thnotto put Delrin into C-24 until the heats camedown to Delrin level (300-350 degrees) Hefailedto follow these instructions & created adangerous condition for his own safety, andfilled the entire building with a choking gas forover 5 minutes. Ed Wieland gave him these in-structions.Mach.#C-24. Universaldie-set was set up bySteve without one screwto thestationary sideof platen being tight.c.Respondent's reasonsfor the transferOn May 12 Rabin told Micanko that because hehad permitted a machine to run for 3 to 4 hoursproducing bad parts and on another occasion hadpermitteda seriousoverproduction of parts, he wasbeing transferred to the day shift for training.Micanko admitted that on Friday, May 9, one ofthe automatic machines for which he was responsi-ble had produced faulty parts for about one-halfhour.Micanko explained that his instructions wereto check each machine every 15 minutes but thaton May 9 he had trouble with another machine anddid not get to the machine in question for aboutone-half hour. At that time he discovered that scrapparts were being run. Micanko testified that he im-mediately shut the machine down and called Semanat home who told Micanko not to worry about thesituation and that they would look into the problemthe following morning. The following day Micankodiscovered that an operating part in the machinewas loose causing the material to be injected shortof the proper point. Micanko testified that thissituation had occurred before and that scrap partswere run several times a week. Micanko deniedthat the machine had run scrap parts more thanone-half hour.Seman testified that when he left the plant at 5p.m. on May 9 the machine was operating properly.Seman claimed to have returned to the plant at 8p.m.13 and that it was he who discovered that everypart being produced by the machine was faultybecause insufficient material was getting through tofillthemold cavities. Seman claimed that basedupon the number of bad parts that had accumu-lated the machine had been running improperlyfrom 5 p.m. on, a period of 3 to 3-1/2 hours.stituted." Micanko denied that Seman returned to the plant that night 622DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployeeMargaretHobbs testifiedthatForeman Seman and maintenance men Wielandand Wensel-had asked her on occasion to sort scrapparts. At one time Wieland had brought to her ourboxes of scrap parts,askingthat she sort them afterRabin had left.General Manager Rabin testified that while it wasthe practice to deliberately run parts short ofmaterial when machines are first put into produc-tion and that these are either discarded or sorted bypeople assigned to slow operating machines, theCompany's ratio of scrap to overall production isless than 3 percent. On May 9, Rabin claimed, two-thirds of the parts run were scrap.As to the overrun of parts, Micanko admittedthat on Wednesday or Thursday, May 7 or 8, hefailed to follow instructions to shut down an auto-matic machine under his control at 9 p.m., resultingin an overrun of 7,000 pieces on an order for10,000. Micanko testified that overruns occur fromtime to time and that the excess pieces are stockedand used for later orders. Rabin testified that stan-dard procedure calls for overruns of 5 percent butthatMicanko had permitted a 70-percent excess.Rabin stated that overruns in excess of 5 percentare permitted to keep machines or operators busyand agreed that the excess parts are used for sub-sequent orders.d.Conclusions and findingsIfind that Respondent transferred Micanko tothe day shift because of his activities on behalf ofthe Union. The picture of Micanko's poor job per-formance painted by Seman was laid on with toobroad a brush. Seman first testified that he noticedbad work by Micanko in February or March, thenhe remembered an incident of improper work byMicanko in October 1968 and finally Semanclaimed to have observedMicankomakingmistakes every day since October 1968. However,Seman does not claim to have reported Micanko'sdeficiencies to higher management until April atwhich time he was allegedly told to keep a writtenrecord of Micanko's errors. Despite this claim ofunending errors byMicanko, Seman - did notdiscover improper work warranting an entry in thelog until May 9.Seman'sstatements to employees about Mican-ko's union activities and his characterization ofMicanko's tactics as "sneaky" evidence Respon-dent's awareness of Micanko's efforts for the Unionand the Company's hostility toward him.Micanko's deficiencieswere againsketchedbigger than life in Rabin's version of his conversa-tion with Micanko early in May in which Rabin"conceivably" asked Micanko what benefits he ex-pected from the Union and said that Micanko's" This account of the discharge interview is based on a synthesis ofMicanko's and Rabin's testimony.Rabin added that he told Micanko themind was "apparently ... on other things." Rabinclaimed to have told Micanko early in May that hehad permitted a machine to run making defectiveparts, the occurrence of May 9, and to have "per-mitted an excess of material in a number of cases toaccumulate causing excessive repair requirementsand expenses." Seman's log, allegedly started inApril, shows only one incident of accumulation ofexcess material and that on May 21.Micanko was a credible witness who candidly ad-mittedmistakes. I creditMicanko's unrebuttedtestimony that on May 16 Seman told him that theplan had been to transfer him to the day shift andthere to "kill [him] with kindness" but that follow-ingMicanko's testimony for the Union at therepresentation hearing on May 13 the decision hadbeen made to "get the goods on Micanko and todischarge him.The two reasons advanced for the transfer appearto be no more than ordinary production problemsfaced in plant operations and I credit Micanko'sclaim that on May 9 he was responsible for no morethan one-half hour roduction of defective parts.Accordingly, I find that in violation of Section8(a)(3) of the Act Respondent transferred Mican-ko from night duty, the shift he had requested andpreferred, to day work with a reduction in hours ofwork, in retaliation for his union activities and toprepare the groundwork for his discharge.3.Micanko's dischargea.The circumstances of Micanko's dischargeWhen Micanko reported for work at 7 a.m. onMonday, June 2, he discovered that his timecardwas missing from the rack. Seman told Micankothat he was not to punch in until Rabin arrived.Later, when Micanko met with Rabin in the latter'soffice,Rabin asked if Micanko had loosened thebolts on machine C24. Micanko was not sure thathe had done so, but admitted loosening the bolts.Rabin then said that Micanko had too much on hismind and was not paying proper attention to hiswork.Rabin dischargedMicanko, saying it wasbecause Micanko could have damaged or destroyeda costly mold. Rabin told the secretary to payMicanko the money due him and the interviewended. 14Micanko testified that on Thursday, May 28, hehad set up machine C24 with the mold for part #809 for a production run. Later Micanko learnedthat this was to be a test run on #809 which wascompleted about 10 a.m. Micanko then askedRabin what he was to do with the mold and wastold to cool and remove it to make room foranother mold. Micanko started the cooling processbut was called away by bells signifying trouble ondamage could have beenirreparableand that all Micanko could say was,"I'm sorry." HYDRO MOLDING COMPANY623other machines. Micanko explained that his prima-ry responsibility was machines in production, notthose being set up. Later that afternoon Micankostarted to take out the die-set on C24 but was againcalled away to other machines. He left at his regu-lar quitting time of 4 p.m. When he started workthe following day, May 29, Micanko did not returnto C24 because of other duties.About 11 a.m. on May 29 Micanko was told bymaintenance man Ed Wieland that C24 was set upand ready to go. Wieland had set up the new moldinC24 and put it into production. Micanko wastold that he was to remove the molded parts fromthe machine, put them in boxes, and take them tothe inspection department.Company President Levites explained that about17 percent of Hydro's machines are equiped withUniversalmolds or frames into which the actualmolds, composed of accurately machined modules,are set. These modules are attached and detachedfor each production run. Using these modulesrather than complete molds Hydro is able to reducetooling costs and expedite the manufacture ofmolds. In the mounting of the modular molds caremust be taken that the parts are accurately placedand that the sides of the Universal mold (Universaldie-set) do not move.Wieland testified that on May 29 he was in-structed by Rabin to install the mold on C24 for apart for Delco. Following normal procedures, Wie-land obtained the mold, put it in the Universalmold, floated the parts together, and made surethat it was in working order. Wieland then startedthemachine into production. On the second orthird shot of material Wieland noticed that one ofthe stationary sides of the Universal mold, intowhich the component parts of the Delco mold hadbeen placed, had jumped. Wieland stopped themachine and discovered that the four bolts whichfasten this stationary plate had been unloosenedand were withdrawn quite a bit. Wieland testifiedthat this was not a normal condition. Wieland askedthe toolroom man if he knew anything about thecondition of the stationary plate, explaining that theboltswere loose.The toolroom man deniedknowledge of the matter. Wieland returned to themachine, tightened the bolts on the stationaryplate, and put the machine back into production.Company President Levites was present. Wielanddid not mention the condition of the stationaryplate to Micanko.Levites testified that when Micanko had removedthe mold for part #809 from machine C24 he hadloosened the large bolts holding one side of theUniversal mold rather than the small bolts fasteningthe mold itself. Levites stated that "As far as I wasconcerned, that had cooked Mr. Micanko's goose. Iwas in favor of dismissing him on grounds of thistypeof technical incompetence and that wasdone."Micanko denied there was incompetence on hispart,because he claimed, it was Wieland's jobwhen settingthe mold to be sure that all parts weresecurely fastened in place. If he had set the Delcomold in place,Micanko testified, he would havechecked the setup and tightened the four bolts inquestion.General ManagerRabin testified that employeeShirleyHart,who was discharged a few days beforethe hearingherein for allowing the machine she wasattendingto run defective parts for 3-1/2 hours,had previously broken a mold. Rabin did not claimthatHart wasterminated for damaging the mold.Respondent pointed to two other instances offailure by Micanko to properly perform his job inthe period betweenhis reassignmentto the day shifton May 19 and his discharge on June 2. The firstinvolved the accumulation of excessmaterial ordrool on the nozzle of machine B 13 on Wednesday,May 21. On May 22 Rabin accused Micanko ofhaving permitted a 3- to 4-hour accumulation ofdrool on the machine. Micanko answered that theamount of drool in question could have accumu-lated in a fewminutesif the machine had been im-properly adjusted.Wieland explained that if asafety device had been set wrong the materialwould have bypassed the cutoff and the amount ofdrool claimed would have built up. Micankotestified that before he left work at 4 p.m. on May21 he had checked the machine and it had beenoperating properly. The following morning, May22, when he discovered that the machine was not inoperation and Seman told him to look at thenozzle,Micanko checked the machine production card anddiscovered that B13 had been shut down at 4:15p.m., the day before, 15 minutes after he had leftthe plant. Rabin testified that it is common for a lit-tledrool to accumulate on automatic machines.Rabin further stated that the "excess material ordrool will give off a smoke that is easily visible andthat will rise right above the machine."The second incident occurred on May 28 whileMicanko was removing nylon molding compoundand replacing it with Delrin, a molding compoundwith a melting temperature much below that ofnylon.When Delrin is overheatedammonia gas isgiven off. Micanko testified that he was purging orcleaningthemachine of the nylon15using Bam-berger compound,a cleansingmaterial which hasthe property of melting at the temperature of thematerial with which it is used. As the nylon andBamberger compound passed through the machineMicanko lowered the temperature to prepare forthe infusion of the Delrin which is not safe at tem-peratures above 350 degrees.16 Micanko testifiedthat as he fed Delrin in the machine froze. At thatlaRabin testifiedthat nylonmeltsat 487degrees Fahrenheit1eWieland testifiedthat the proper Delrin temperature is between 400and 415degrees 624DECISIONSOF NATIONALLABOR RELATIONS BOARDpointMicanko shut down the machine as it was 4p.m. and he had been ordered to leave at that hour.The following morning Micanko raised the heat onthemachine back up to nylon temperature tocomplete the purging process and as a result theDelrin gave off ammonia gas. Micanko claimed thatunder the best of circumstances when Delrin is putinto a machine some fumes will be given off.Seman testified that when the incident occuredthe employees in the plant had to leave theirmachines and run for air. Some, Seman claimed,fell to the floor thinking the air there would be freeof the gas. The foreman stated that during the 5minutes it took to clear the air in the plant therewas no production.Wieland agreed that he hadnever seen as great an emission of gas but saidnothing about employees running for air or an in-terruption of production. Micanko denied that em-ployees left their machines or that anyone ran outof the plant or fell to the floor.b.Conclusions and findingsThe issue ... is not, of course, whether ornot there existed grounds for discharge.apart from ... union activities. The fact thatthe employer had ample reason for discharging[Micanko] is of no moment. It was free todischarge [him] for any reason good or bad, solong as it did not discharge [him] for [his]unionactivity.And even though the[discharge]may have been based upon otherreasons aswell, if the employer was partlymotivated by union activity, the [dischargewas] violative of the Act.44 If employees are discharged partly because of their participation ina campaign to establish a union and partly because of some neglect ordeliquency,there is nonetheless a violation of the National LaborRelations ActN.L.R Bv.JamestownSterling Corp,211 F 2d 725,726 (2d Cir , 1954) ""Ihave heretofore found that Respondent wasaware of Micanko'sunionactivity,heldhimresponsible for the organizing campaign and hadmade known its hostility toward him because of hisorganizing efforts. Further, I have credited Mican-ko's testimony that Seman candidly admitted thathe had been told to get the goods on Micanko fol-lowing the representation hearing and Levites' deci-sion to get rid of Micanko. In that conversationSeman told Micanko, "You know you are going toget fired."Micanko was allegedly discharged for endanger-ing the Delco mold by failing to secure the bolts onthe stationary plate. It is not clear that creation ofthe danger to the mold can be laid solely at Mican-ko's door.Wieland set up the mold and put themachine in production. I am not convinced that asetupman could have carefully set the mold inplace in the manner described by Levites and nothave observed movement resulting from the loosestationary plate which served as the anchor of themodular mold. Further, Wieland's failure to evenmention the dangerous situation to Micanko whenhe turned over operation of the machine to Mican-ko does not comport with Levites' claim that whenthe condition was discovered "Wieland appeared tobe in a state of shock" or with Respondent'sevaluation of the danger to the mold. Moreover,Rabin testified that Hart had damaged a mold someweeks before the hearing and had been retained bythe Company until a subsequent failure to properlyattend to her work.I credit Micanko's version of the incident of May22 when excess drool accumulated on a machine.Had Micanko permitted drool to accumulate forhours, as claimed by Respondent, it would appearthe smoke which Rabin testified would have comefrom the accumulated material would have alertedothers to the situation. In this connection I notethatRespondent did not controvert Micanko'stestimony that the machine had been shut downonly 15 minutes after he had checked it and foundit in proper order.As with so much of his testimony, Seman inflatedtheDelrin incident out of proportion. Seman'sdescription of the chaos created is belied by Wie-land's account of the event.All things considered, I find that Respondent se-ized upon plant problems, only in part attributableto Micanko, to carry out its purpose of ridding itselfofMicanko because of his outspoken and con-spicuous union activity and thereby violated Sec-tion 8(a)(3) of the Act.F.The Company Meetings in JuneOn June 16 and again on June 3018 Respondentassembled all the employees to hear an address byCompany President Levites. On June 30 GeneralManager Rabin spoke as well.Levites testified that his talks at both meetingswere essentially the same and in reply to a unionhandbillon security which had intimated thatHydro's employees were not very secure. Levitesstated that he spoke from notes and that followingthe list of do's and don'ts supplied by the Com-pany's attorney he was careful in what he said.Levites testified that he listed to the employees thebenefits the Company had supplied to them withoutunionization, including their wage scale, fully paidhealth and major medicalinsurance,and the profit-sharing plan to which the Company had made con-tributions in all but 2 years since its creation.Levites stated that he told the employees that the17N L R.B. v. Great Eastern Color LithographicCorp.,309 F.2d 352, 355(C.A 2)'"The first election was conducted on July 2 HYDRO MOLDING COMPANYprofit-sharing trust fund was doing well and that allwere enjoying "a verynice, tax-free accumulation,particularly those who had been with us say a goodnumber of years." Levites told the employees of thevalue to them in dollars and cents per hour of theCompany's fringe benefitplans.Next Levites notedthe Company's recent expansion in the plant andequipment and the addition of new product lineswhich would provide more stable employment.As against these company benefits Levitestestified he pointed out changes which might comewith a union. First he told the employees that theywere free to join a union and that he was speakingto them to make sure they made an educated choice.Levites noted that when employees join a unionthey take on a new set of obligations including theduty to pay dues, initiation fees, and possible as-sessmentsto support other groups which might beon strike. Levites told the employees that negotia-tion of a union contract involved the risk of a strikeand that in the event of a walkout the Companywould seek to maintain production and that strikerscould be legally replaced. Levites testified that healerted the employees "that there was anothergreater risk than that." He told the employees thatHydro's biggest customer was International Busi-nessMachines and that the tools used to fabricateparts for IBM were the customer's property. Levitesread to the employees parts of the "tool agree-ment" with IBM which provides that the tools areIBM's property, may be removed by IBM at anytime,and told the work force that if there was the"risk of strike or interference with production, wewill be obligated to advise IBM, and the risk existedthat these tools will be withdrawn."19 Levitestestified that he told the employees that the toolsHydro was using had come from strikebound plantsfrom which the tools had been taken and given tothe Company. He told the employees that histori-cally when tools were removed from a struck plantthey were never returned and that Hydro had neverlost a tool it had obtainedin this manner.Levites denied having suggested that the em-ployees might lose the profit-sharing plan.General Manager Rabin testified that he was notin Plattsburgh on June 16, the day of the first meet-2, but that he did speak to the employees on JuneRabin testified that he pointed out to the em-ployees the accessibility to them of the Company's'dThe agreement between IBM and Hydro,entitled"Tooling Cer-tificate," provides in pertinent part1.We acknowledge that the below listed items of tools and tooling inour possession are the property of IBM Each has been identified by anIBM tool number2Whenever requested by IBM,we shall return any or all of said itemsplus any drawings covering them to IBM without cost except thattransportation charges shall be billed collect+sr9 If for anyreason we are unable to continue production,we shallnotifyIBM immediately and IBM shall have the right to enter our625management, the benefits of the profit-sharing plan,the total benefits that had been paid out under theplan, and the number of persons who had shared inthe distributions. Finally, Rabin testified, "I pointedout that with all favorable conditions being whatthey were in line with a previous commitment, thatwe-it looked favorable that when we had the ac-countant's figures in by the early part of August orthereabouts, we should be able to do somethingsubstantial for them."Seven of General Counsel's witnesses werequestioned about the June meetings.Of the six20who recalled the matters discussed, all rememberedLevites' remarks about the Company's relationswith IBM and the possibility that IBM wouldremove its molds if there was the possibility of astrike. Five of the employees testified that Leviteshad raised the possibility that the employees mightlose the profit-sharing plan if the Union's campaignsucceeded .21 Five of the employee witnesses re-called Levites saying that if the union came in theemployees might have to pay for all or part of theirinsurance.22GeneralCounsel'switnessescorroboratedRabin's account of his June 30 talk.Respondent called three employees23 who, inresponse to leading questions, denied that eitherLevites or Rabin had said that if the Union came inthe employees might lose the profit-sharing plan, berequired to pay the cost of their insurance, mightsuffer a reductioninwages,that the plant wouldclose and move away, or that there would be anyreduction in benefits. On cross-examination each ofthe employees denied that anythin had been saidat these meetings about insurance.2Foreman Ronald Provost was asked the sameleading questions and gave the same answers. Atone point Respondent's counsel asked Provost:Q. Did you at either meeting hear either Mr.Rabin orMr. Levitesstate orimply if theUnion came in, the profit sharing plan wouldgo out?A. (By Provost) Not if a Unioncame in, no.I didn't hear that.The pointwas pressed on cross-examination.Q. (By General Counsel) I believe Mr. Fein-berg _asked whether or not the statement wasmade that people would lose the profit sharingplan if the Union got in. I believe your answerpremises at any time to remove its toolsm Trombley testified that she didn't pay too much attention to what wassaid='EmployeesLucyKramer, Leona Pnmard, Margaret Hobbs, RitaRoberts, and Beverly Cleland The concensus of their testimony was thatLevites told them he would not say they would lose the profit-sharing plan,but they could22Employees Lucy Kramer, Judy Lamore, Leona Primard,MargaretHobbs, and Rita Robertst'Katherine James,Dora Seymour, and Dora Bushey24Dora Seymour limited her answer to a denial that there had been men-tion of hospitalization 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas they didn'tmake the statement if theUnion got in:A. (By Provost) Yes.Q.Well, I mean was the statement made itis possible they might lose their profit sharing?A. Yes, there was that possibility.The denials by Respondent's employee witnessesthatLevites or Rabin had uttered the allegedlyviolative threats at the June meetings were elicitedentirely by leading questions. Counsel were alertedon the record that little weight would be given suchtestimony. The suspect nature of testimony given inresponse to leading questions is demonstrated bythe fact that these witnesses, in response to leadingquestions,denied there had been mention that theemployees might have to pay for their own in-surance if the Union came in. Then, the same wit-nessesdenied that there had been any mention atall of insurance at the meetings. Accordingly, I giveno weight to this testimony in seeking to determinewhether, in fact, Levites "threatened ... employeeswith discharge or other reprisals 1125 at the Junemeetings.Levites was an attractive witness but his credibili-ty suffers from lack of corroboration. The em-ployee witnesses called by General Counsel wereequally impressive and their testimony which car-ried the ring of truth, was mutually corroborative.26In addition, Provost, a company supervisor andRespondent's own witness, further buttressed theirtestimony that the possibility of loss of the profit-sharing plan was mentioned at the June meetings.Accordingly, I find that in his talks to the em-ployees at the June meetings Levites, in violation ofSection 8(a)(1), threatened the employees withpossible loss of the profit-sharing plan and cost-freeinsurance in the event the plant was unionized.While Levites' statements to the employees ofpossible action by IBM to remove its molds standunrebutted and the Tool Certificate establishedIBM's right to do so, this possibility was tied to an"assumption that the union, which had not yet evenpresented any demands, would have to strike to beheard."N.L.R.B. v. Gissel Packing Co.,395 U.S.575. As to the threats of possible loss of the profit-sharing and company-paid insurance, I find thatthese statements violated Section 8(a)(1) as theyfallwithin the Court's teaching inGisselthat:If there is any implication that an employermay or may not take action solely on his owninitiative for reasons unrelated to economicnecessities and known only to him, the state-ment is no longer a reasonable predictionbased on available facts but a threat of retalia-Complaint paragraph 6(c)-"Moreover, all but Hobbs are presently employed by Hydro and wereknowingly testifying against the interest of their EmployerFederal En-velopeCompany, Divisionof Nationwide Papers Incorporated,147 NLRBtion based on misrepresentation and coercion,and as such without the protection of the FirstAmendment. 395 U.S. 575, 618.G. The Employee Suggestion ProgramOn September 20 the Company posted at variouspoints in the plant a notice entitled "SuggestionBoxes and Review Committee." In full the noticeread:SUGGESTION BOXES AND REVIEWCOMMITTEEIN ORDER TO CREATE GOODWILL ANUMBER OF SUGGESTION BOXES WILLBE PLACED THROUGHOUT THE PLANTAREAS.COMMITTEE MEMBERS ARE REQUIREDFROM THE FOLLOWING AREAS:1)One Member from Coil Winding2)One Member from West Section3) TwoMembers from Main SectionCOMMITTEE VOLUNTEERS ARE ASKEDTO POST THEIR NAMES BELOW:IFMORE THAN 4 NAMES ARE LISTED,ALL EMPLOYEES WILL VOTE ON THEIRSELECTION OF 4 NAMES FROM THEABOVE LISTING.NATURALLY THIS COMMITTEE WILLOPERATE FOR A TRIAL PERIOD OF 6MONTHS AND CAN BE RE-ELECTED ORCHANGED BY POPULARVOTE AT THATTIME.THE COMMITTEE WILL THEN MEET TODETERMINE FURTHER PROCEDURES./s/M.A. RabinA number of employees affixed theirnames inthe area of the notice provided for volunteers forthe Review Committee.At twotimes in the past Respondent had at-tempted employee suggestion plans.The first effort,some 15 years before,had involved regularmeetings with the employees in which the sug-gestionswere reviewed. The second effort, 8 to "10years before the events herein,had been aban-doned because too many of the unsigned sug-gestions lacked merit.27That the instant program was designed byRespondent as more than a system of collectingsuggestions was explained by Rabin,who testified,1030, 1036=rThis account of Hydro's past experience with employee suggestionplans is based mainly on Rabin's testimony Lucy Kramer's testimony cor-roborates Rabin in part HYDRO MOLDING COMPANY"Thistime we thought we would establish a com-mittee that not only management would be viewingthe suggestions but really basically the employeesthemselves would be able to screen the suggestionsfirst and pick out what had merit to it.""So far as appears conditions of employmentwerethe onlymatters of common interest betweenmanagement and the employees"28 and their resolu-tionwouldachieve the desired end of creating"goodwill."Thus,inevitably the employee sug-gestions solicitedby thisprogram will relate to theirwages, hours, and working conditions.The greater vice lies in the creation of arepresentative employee committee to screen outand pass on to management those suggestionswhich hadmerit.The language of the notice29makes clear that this company-created conduit forchannelling employee suggestions to their Em-ployer was to be a mandatory procedure.In the words of Respondent's counselS° this sug-gestion plan and review committee constituted a"type of employee-management relations."Ifindthat the review committee was conceived of as a"labor organization"within the meaning ofthe Act.N.L.R.B. v. Cabot Carbon Co.,360 U.S. 203.31Accordingly, I find "thatRespondent violatedSection 8(a)(1) by imposing a committee of its owncreation upon its employees as their collective-bar-gaining representativefor any collectivebargainingwhich theymight wish to engage in, and thereby in-terferingwith theirrights to self-organization and tobargain through representativesof their own choos-ing." (Footnote omitted.)WaltonManufacturingCompany,126 NLRB 697, 701, enfd. 289 F.2d 177(C.A. 5).H. The October Wage Increase,The Denial of anIncrease to Kramer,and Kramer'sWork Assignmenton October2lAlthoughnot alleged to be violations in the com-plaint or the two amendments thereto, GeneralCounsel now seeks a finding that Respondent vio-lated Section 8(a)(1) of theAct byitsgrant of ageneral wage increase to the employees early in Oc-tober, the second such increase in 1968 and thefirst time in its history that Hydro had ever given itsemployees two wage increases in 1 year;the denialof an increase in Octoberto LucyKramer who hadserved as the Union's observer at the duly election;and by the assignment of Kramer,on October. 21,to a work station adjacent to material to which the'tlWalton Manufacturing Company,126 NLRB 697, 700, enfd 289 F 2d177 (CA 5)29"suggestion boxeswillbe placed" "Committee membersarerequiredfromI'llall employeeswillvoteI'llthis committeewilloperate" "The committeewill then meetto determine furtherprocedures" (Emphasis supplied5Tr p 183Section 2(5) of the Act, 61 Stat 138, 29 U S C Sec 152 (5) provides627Company knew Kramer was allergic the day aftershe was union observer at the second election.The October wage increase and the Company'sfailure to include Kramer in its largesse both tookplace before the Regional Director issued thesecond amendment to the complaint on October10. Further,no effort was made to amend the com-plaint at the hearing to allege these actions as viola-tions nor did General Counsel state on the recordthat he would seek relief for these matters. As toKramer'sOctober 21 work assignment,Respon-dent's counsel objected to General Counsel goinginto the matter and withdrew this objection onlyafter General Counsel stated on the record,"I feelthat at least,although no finding can be made on it,to show the animosity of the Company, I would liketo put this in."On this record *I cannot find that these"materialissue[s] [have] been fairly tried by the parties[and] should be decided...regardless of whether[they have]been specifically pleaded."AmericanBoilerManufacturers Associationv.N.L.R.B.,366F.2d 815,821 (C.A.8); InternationalUnion ofOperating Engineers,Local No. 139 (Camosy Con-struction Co., Inc.),172 NLRB 173.1.Respondent's Application Form For EmploymentFor at least 20 years32 and continuing to the timeof the hearing herein the Company has required ap-plicants for employment to complete a form con-taining the following questions:12.Are you a Union member? Are you willing tojoin?Rabin testified that over the years a substantialnumber of applicants had stated that they wereunion members or willing to join but that no appli-cant was ever rejected because of such affirmativeanswers.The Board has held33 that the "use of an employ-ment application which required prospective em-ployees to answer questions as to whether theywere members of a union violated Section 8(a)(1)of theAct.SpringfieldGarmentManufacturingCompany,153NLRB 1126."This is true even inthe absence of evidence that any applicant wasrefused employment because of union affiliation.Reno's HorseshoeClub, Inc.,162NLRB 268, 269,274. AccordinglyIfind that the inclusion of thesequestions on Respondent's employment applicationfarm violated Section 8(a)(1) of the Act."The term 'labor organization"me..._ ny organization of any kind, or anyagency or employee representation commm.,. ]an, in which employeesparticipate and which exists for the purpose, in wionon rt, of dealingwaesrievanceslabor disutesnhlg,p,oyers concernig gwitemp,-,,f pay,nditionsof work "ltfhoymen,or coours oemp'=Testimony of General Manager Rabin3' Sterling Aluminum Company,163 NLRB 302427-258 O-LT - 74 - 41 628unfair labor practices within the meaning of Section8(a)(3) and(1) of the Act.5.The aforesaid unfair labor practices affectcommerce within the meaning of Section2(6) and(7) of the Act.6.TheRespondent has not committed other un-fair labor practices as alleged in the complaint.RECOMMENDED ORDERThe Respondent, Hydro-Molding Company, Inc.,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees about their unionactivity and sympathy or the union activity andsympathy of other employees; threatening em-ployees with loss of the profit-sharing plan, loss ofpaid insurance, loss of employment opportunity, orwith plant closing in the event the plant isunionized; creating the impression of surveillanceof union activity; imposing upon employees, as acondition of employment, a requirement that col-lective bargaining must proceed on the basis of alabor organization sponsored, formed, or assistedby the Respondent; requiring prospective em-ployees to answer questions on the employment ap-plicationastotheirunionmembership andwillingness to join a union;or, in any other mannerinterfering with,restraining,or coercing employeesin the exercise of their rights guaranteed in Section7 of the Act.(b)Discouraging membership in the Union, orany other labor organization, by discriminatingagainst employees in regard to the terms and condi-tions of their employment.2.Take the following affirmative action which itis found will effectuate the policies of the Act:(a)Offer to Stephen Micanko immediate andfull reinstatement to his former position on thenight shift or to a substantially equivalent position,without prejudice to his seniority and other rightsand privileges, and make him whole for any loss ofearningshemay have suffered by reason ofRespondent'sdiscrimination against him as setforth in the section of this Decision entitled- "TheRemedy."(b)Notify Stephen Micanko, if presently servingin the Armed Forces of the United States of hisright to full reinstatement upon application in ac-cordance with the Selective Service Act and theted to them in Section 7 of the Act and _ universal Military Training and Service Act, asaran eguthereby engagedin and is engagingin unfair- iaborpractices within themeaningof Sectio--6(a)(1) ofthe Act.4.By engaging in.to c'n-duct described in sec-tion III,F_-n eof, Respondent discriminateda aiT-.^cephen Micanko in regard to the terms andunditionsofhisemployment, in order todiscourage activities protected by Section 7 of theAct, and therebyhas engaged in and is engaging inDECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III,above, occurring in connectionwith theRespondent'soperations described in section I,above, have a close, intimate,and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices,I shall recommendthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the poli-cies of the Act.Having found that the Respondent unlawfullyfirsttransferredand then discharged StephenMicanko,Ishall recommend that Respondent beordered to reinstate him to his former position onthe night shift or a substantially equivalent positionof employment without prejudice to his seniorityand other rights and privileges and to make himwhole for any loss of pay he may have suffered as aresult of Respondent's unlawful conduct, includingloss suffered by reason of the reduction in his hoursof employment following his transfer to the dayshift.Backpay shall be computed in the manner setforth in F.W. Woolworth Company,90 NLRB 289,with interest added thereto in the manner set forthinIsis Plumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact and upon theentire record in this case, I make the following:1.Hydro-Molding Company, Inc.,ployerengaged in commerce within theSection 2(6) and (7) of the Act.CONCLUSIONS OF LAWisan em-meaning of2.AluminumWorkers InternationalUnion,AFL-CIO, is a labor organization within the mean-ing of Section2(5) of the Act.3.By engaging in certain described conductreferred to hereinabove in section III, C, F, G, andI,hereof, Respondent interfered with, restrained,and coerced its employees in the exercise of rightsamended, after discharge from the Armed Forces.(c) Preserve and, upon request, make availableto the Board or its agents,for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(d) Post at its Plattsburgh, New York, plant co- HYDRO MOLDING COMPANYpies of the attached notice marked "Appendix."34Copies of said notice, on forms provided by the Re-gionalDirector for Region 3, after being dulysigned by the Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 3, inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.35IT IS FURTHERORDEREDthat the complaint bedismissed insofaras it allegesunfair labor practicesnot foundherein." In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthatthe Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall be changed to read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "is In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, whatstepsRespondenthas taken to comply herewith "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a hearing in which both sides had the op-portunity to present their evidence,theNationalLabor Relations Board has found that we violatedthe law and has ordered us to post this notice andabide by its terms.We violated the law when we transferred StephenMicanko to the day' shift on. May 19, 1969, andwhen we fired him on June 2, 1969, because of hisactivities for the Aluminum Workers InternationalUnion,AFL-CIO.WE WILL NOT again fire anyone or changetheir working conditions for such activity.WE WILL NOTthreaten employees that theselectionof a union as their bargainingrepresentative will result in loss of the profit-629sharing plan, paid insurance,or loss of anyother benefit.WE WILL NOTinterrogate employees con-cerning their union membership or activities orthe union membership or activities of otheremployees in a manner violative of Section8(a)(1) ofthe Act.WE WILL NOTrequire applicants for employ-ment to answer questions on the employmentapplications as to their union membership.WE WILL NOTthreaten employees that theplant will be shut down or moved away, or thatworkbeing done in the plant will be lost to theemployees,if a union comes into the plant.WE WILL NOTcreate the impression of sur-veillance of the union activities of employees.WE WILL NOTimpose upon our employees,as a condition of employment,a requirementthat collective bargaining must be conductedthrough a labor organization to be sponsored,formed,or assistedby the Company.WE WILL NOT in any other manner interferewith,restrain,or coerce employees in the exer-cise of their rights guaranteed in Section 7 ofthe Act.WE WILL offerStephenMicanko his jobback withbackpay.WE WILL notifyStephen Micanko, if he ispresently serving inthe ArmedForces of theUnitedStates of his right to full reinstatementupon application as provided by law, afterdischarge from the Armed Forces.All our employees are free to become or remain,or refrain from becoming or remaining,members oftheAluminumWorkersInternationalUnion,AFL-CIO,or any other labor organization.DatedByHYDRO-MOLDINGCOMPANY, INC.(Employer)(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any-questions concerning this notice or com-pliance with' its provisions may be directed to theBoard's Office, Drislane Building, Seventh Floor,60 Chapel Street, Albany, New York 12207,Telephone 518-472-2215.